Citation Nr: 1829689	
Decision Date: 07/06/18    Archive Date: 07/24/18

DOCKET NO.  04-42 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder for accrued benefit purposes.

2.  Entitlement to service connection for a neurological disorder of the left upper extremity, to include as secondary to claimed cervical spine disorder, for accrued benefit purposes.

3.  Entitlement to service connection for a neurological disorder of the right upper extremity, to include as secondary to claimed cervical spine disorder, for accrued benefit purposes.

4.  Entitlement to service connection for circulation problems for accrued benefit purposes.

5.  Entitlement to a disability rating in excess of 10 percent for hyperpigmentation of the face associated with pseudofolliculitis barbae, tinea cruris, tinea pedis, onychomycosis, and rash of the body to include hands for accrued benefit purposes.  

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for accrued benefit purposes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1972.  The Veteran died in January 2018; his daughter has been substituted as the appellant for purposes of processing the appeal to completion.  

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in September 2008, with regard to the circulation problems of the hands and feet, fungus of the hands and cruris tinea magnum, and tinea pedis of the feet.   

In July 2010, the Board dismissed the circulation problems with the hands issue; denied entitlement to an increased rating for tinea pedis of the feet; and, remanded the service connection issues of circulation problems with numbness of the feet, fungus of the hands, hives and allergies, neck injury, numbness of the upper extremities secondary to neck injury, and PFB; and, entitlement to a compensable rating for tinea cruris and entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities per Manlincon v. West, 12 Vet. App. 238 (1999).  

With respect to the cervical spine and neurological disorders on appeal at this time, the Board initially denied entitlement to service connection for those disorders in a March 2013 Board decision.  The Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs jointly agreed to partially vacate the November 2013 Board decision with respect to the cervical spine and neurological disorders and to remand the case back to the Board for further development.  The Court issued a March 2014 Order implementing the Joint Motion for Remand.  

Additionally, the March 2013 Board decision granted entitlement to service connection for pseudofolliculitis barbae (PFB); remanded entitlement to service connection for hives and allergies, a skin condition of the hands, and circulation problems with numbness of the feet, and, entitlement to an initial compensable rating for tinea cruris.  In an April 2013 rating decision, the RO implemented the Board's grant, assigning a 10 percent rating to pseudofolliculitis barbae, tinea cruris, and tinea pedis with onychomycosis, effective June 24, 2003.  

In January 2014 correspondence, the Veteran and his representative raised the issue of entitlement to a TDIU in conjunction with his increased evaluation claim for PTSD.  The August 2014 Board took jurisdiction of the TDIU issue per Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue in August 2014.  The Board also remanded the cervical spine and neurological disorder of the bilateral upper extremities per the March 2014 Order.  

In a March 2018 rating decision, the RO granted service connection for urticaria (claimed as hives and allergies), assigning a 10 percent rating, effective June 24, 2003; rash all over the body to include hands, assigning a 0 percent rating, effective June 24, 2003, with such rating added to his evaluation of PFB, tinea cruris, and tinea pedis with onychomycosis; diabetic peripheral neuropathy, right lower extremity, assigning a10 percent rating, effective March 8, 2011; diabetic peripheral neuropathy, left lower extremity, assigning a 10 percent rating, effective March 18, 2011; and, denied entitlement to a TDIU.  It is not clear to the Board why the rating codesheet reflects PFB, tinea cruris, and tinea pedis with onychomycosis and rash all over body to include hands is reflected as 0% disabling from June 24, 2003, and hyperpigmentation of the face associated with PFB, tinea cruris, and tinea pedis with onychomycosis and rash all over body to include hands is reflected as 0% disabling from June 24, 2003, as prior to this PFB, tinea cruris, and tinea pedis with oncychomycosis had been assigned a single 10 percent rating from June 24, 2003.  The 10 percent rating encompasses all of the symptomatology associated with his PFB, tinea cruris, and tinea pedis with onychomycosis and rash all over body to include hands and is discussed below.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that a cervical spine disorder manifested during the Veteran's period of active service, and is otherwise due to active service.  

2.  The weight of the evidence is against a finding that a neurological disorder of the right upper extremity manifested during the Veteran's period of active service, and is against a finding that a neurological disorder of the right upper extremity is otherwise due to active service or proximately due to or aggravated by a service-connected disability.

3.  The weight of the evidence is against a finding that a neurological disorder of the left upper extremity manifested during the Veteran's period of active service, and is against a finding that a neurological disorder of the right upper extremity is otherwise due to active service or proximately due to or aggravated by a service-connected disability.

4.  A circulation disorder is not shown.  

5.  Hyperpigmentation of the face associated with pseudofolliculitis barbae, tinea cruris, tinea pedis, onychomycosis, and rash of the body to include hands, does not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, nor does it require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

6.  From September 15, 2008, the Veteran's service-connected disabilities have been shown to preclude substantially gainful employment.  

7.  Prior to September 15, 2008, the Veteran's service-connected disabilities have not been shown to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303. (2017). 

2.  The criteria for entitlement to service connection for a neurological disorder of the left upper extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 

3.  The criteria for entitlement to service connection for a neurological disorder of the right upper extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 

4.  The criteria for entitlement to service connection for a circulation disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

5.  The criteria for entitlement to a disability rating in excess of 10 percent for hyperpigmentation of the face associated with pseudofolliculitis barbae, tinea cruris, tinea pedis, onychomycosis, and rash of the body to include hands, have not been met.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008); 38 C.F.R. §§ 3.655, 4.118, Diagnostic Code 7806, 7813 (2017). 

6.  From September 15, 2008, the criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017). 

7.  Prior to September 15, 2008, the criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

According to regulation, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Cervical spine and neurological disorder of the bilateral upper extremities

The Veteran asserts that he has a cervical spine disability due to a neck injury that occurred during active military service.  Specifically, he asserts that he was involved in a motor vehicle accident during whereby he injured his neck.  The Veteran also states that, since that time, he underwent surgery to address disc problems in his neck.  He maintains that any current neck disability is related to the in-service injury.  Therefore, the Veteran asserts that service connection is warranted for a neck injury.  

Service treatment records document the claimed in-service injury.  In February 1971, he was seen in the emergency room at Womack Army Hospital with a complaint of neck pain following a motor vehicle accident.  A 6 centimeter contusion was found on the Veteran's neck when he was examined.  The impression was neck contusion.  X-rays of the neck were within normal limits.  The Veteran was seen again two days later with head, neck and back pain.  No diagnosis concerning the neck was provided at that time.  The September 1972 separation examination was normal with respect to the spine.  Nevertheless, the evidence in the service treatment records establishes that the Veteran injured his neck as claimed.  

Post-service treatment records show that the Veteran underwent neck surgery in 1999.  The operation was a discectomy with fusion of C5 to C7.  The Veteran reports that he continues to experience pain in the neck area.  Thus, the evidence establishes the existence of a current disability involving the neck.  

The salient question is whether the Veteran's current neck disability is related to the in-service neck injury.  In August 2009, he underwent a VA examination in connection with the claim.  The VA examiner reviewed the claims file and examined the Veteran.  The impression was chronic intermittent neck pain following two level discectomy and fusion.  The examiner noted an accurate history, including the evidence showing an in-service motor vehicle accident resulting in a neck injury and the Veteran's report of experiencing intermittent neck pain after service.  The examiner gave the opinion that it is less likely as not that the current cervical spine condition is related to service.  The examiner explained that the Veteran had a contusion of the neck in a motor vehicle accident in service and there was no chronicity of symptoms or complaint at time of separation.  Additionally, cervical radiculopathy and surgical procedure was about 28 years later.  

In August 2017, a VA examiner reviewed the evidence of record.  The examiner stated that all questions on this request were addressed in the evaluation of August 2009.  The motor vehicle accident in February 1971 was discussed.  It was a contusion with bruising only.  There was no indication of a cervical spine injury on X-ray and no chronicity of neck complaint.  He worked for many years pulling overhead wiring which required repeatedly putting the neck in extreme or maximum extension.  The examiner opined that it is unlikely that he could have performed this type of work for so many years if there was an underlying cervical condition to begin with.  Neck surgery was 27 or 28 years after service.  The physical exam in August 2009 showed no neurological disorder.  In regard to aggravation of a neurological disorder, no neurological disorder was found and he had no documented cervical spine disorder when he left service.

In a December 2017 addendum opinion, a negative opinion was proffered.  The examiner stated that evaluation of the motor vehicle accident injury in February 1971 in the service treatment records were reviewed.  There was only one complaint of neck pain.  X-rays were normal.  There was no chronicity of pain complaint.  On separation exam in September 1972 there again was no mention of neck pain and the Veteran stated "I am in good health."  The examiner added that any significant neck injury should demonstrate a chronicity of pain complaints, not just one evaluation on the day of injury.  There is no documentation of continued care for a neck problem until the surgery.  

As detailed, the collective opinions of the VA examiners found no connection between active service and his cervical spine disability and associated neurological complaints.  The opinions of the examiners were based on review of the medical records and lay assertions of the Veteran.  

The Board has given consideration to the Veteran's assertions, in-service and post-service treatment records, and the competent medical opinions of record.  After a consideration of the totality of the evidence, the Board finds that the probative, competent evidence weighs against a finding that his claimed cervical spine disability and associated neurological condition affecting the bilateral upper extremities are due to active service.  In this regard, the record does not reflect that the Veteran has the requisite medical expertise to find that his cervical spine disability or associated neurological condition is due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of his cervical spine disability and associated neurological condition.  See Kahana, 24 Vet. App. at 438; Jandreau, 492 F.3d at 1377; Woehlaert, 21 Vet. App. at 462.  As such, the Veteran's opinion carries no weight as to etiology.  

Based on the Veteran's lay assertions, complaints and treatment, and current diagnoses of record, medical opinions were sought which returned with negative conclusions and the 2017 opinions contained supporting rationale.  The Board finds that the 2017 competent medical opinion from a person with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as a cervical spine disability and associated neurological condition.  As detailed, the August 2017 VA examiner found no relationship between his cervical spine disability and neurological condition and active service.  Given the depth of the examination report and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts and medical history of the Veteran, the Board finds such opinions are important evidence that weighs against a linkage to service.  Based on the current state of record, to include the 2017 VA opinion of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current cervical spine disability and associated neurological condition are due to active service.  There is no contrary competent opinion of record.  

As service connection has not been established for a cervical spine disorder, it follows that service connection cannot be established for neurological disorders of the bilateral upper extremities, claimed as due to his cervical spine disorder.

In conclusion, the most probative, competent evidence is against a link between his cervical spine disability and neurological conditions of the bilateral upper extremities and active service.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Circulation problems with numbness of the feet

With regard to this claim, the Veteran asserts that he experiences numbness in his feet and that the problems first began during military service.  Specifically, he provided hearing testimony that he was put on a physical profile of wearing loafers during service because his boots were cutting off circulation to his feet and they were turning black.  

As detailed in the Introduction, service connection was established for diabetic peripheral neuropathy of the bilateral lower extremities, separate 10 percent disability ratings being assigned, which compensates for any neurological symptomatology, including numbness.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

A February 2018 VA examiner reviewed the evidence of record proffering a negative opinion, stating that review of service treatment records are silent for a circulatory condition.  There is no documentation of loss of pulses or ABI report.  He had a 2006 podiatry evaluation which documented strong pulses in both feet thus ruling out significant vascular disease.  He also documented normal skin on both feet thus ruling out ischemic skin changes.  The examiner opined that there is no indication that the Veteran has a circulatory condition of the feet.  

Based on the above, there is no basis for the grant of service connection for a circulation disorder affecting the feet.  In the absence of proof of a current chronic disability in the form of a circulation disability there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence that the Veteran has a circulation disorder, the Board must conclude the Veteran does not currently suffer from such a disability.

The Board has given consideration to the Veteran's assertions, in-service and post-service treatment records, and the competent medical opinions of record.  After a consideration of the totality of the evidence, the Board finds that the probative, competent evidence weighs against a finding that he has a circulation disorder.  In this regard, the record does not reflect that the Veteran has the requisite medical expertise to find that he has a circulation disorder.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the nature and etiology of his claimed circulation condition.  See Kahana, 24 Vet. App. at 438; Jandreau, 492 F.3d at 1377; Woehlaert, 21 Vet. App. at 462.  As such, the Veteran's opinion carries no weight as to a diagnosis and etiology.  

Based on the Veteran's lay assertions, and complaints and treatment, a medical opinion was sought which returned with a negative conclusion with regard to diagnosis.  The Board finds that the February 2018 competent medical opinion from a person with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as a circulation disorder.  As detailed, the February 2018 VA examiner determined that there was no diagnosis of a circulation disorder.  Given the depth of the examination report and the fact that the opinion was based on a review of the applicable record and consideration of the pertinent facts and medical history of the Veteran, the Board finds such opinion is important evidence that weighs against the claim.  Based on the current state of record, to include the 2018 VA opinion of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a circulation disorder.  There is no contrary competent opinion of record.  

As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Increased rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The skin appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to the scar issue, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's fungus condition of the feet, tinea pedis was rated 0 percent disabling, effective June 24, 2003, per Diagnostic Code 7813, dermatophytosis, which is rated as disfigurement of the head, face or neck, or dermatitis, depending on the predominant disability.  Tinea cruris, associated with tinea pedis with onychomycosis, was rated 0 percent, effective June 12, 2007, per Diagnostic Code 7813.  The July 2010 Board addressed tinea pedis with onychomycosis, denying entitlement to a compensable rating.  PFB was granted and associated with his tinea cruris, and tina pedis with onychomycosis, rated 10 percent disabling, effective June 24, 2003, per Diagnostic Code 7813-7800.  Thereafter, conditions were combined to include hyperpigmentation of the face associated with PFB, tinea cruris, and tinea pedis with onychomycosis and rash all over body to include hands, was rated 10 percent disabling, effective June 24, 2003, per Diagnostic Code 7813-7800.  The Veteran's urticaria is separately rated 10 percent disabling, per Diagnostic Code 7825, but such rating is not in appellate status.

A 10 percent rating is warranted for dermatitis or eczema in which at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks during the last 12-month period.  A 30 percent rating is assigned for dermatitis or eczema in which 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

The Board notes that the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was prior to this, thus the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

The relevant rating criteria, the pre-amended Diagnostic Code 7800, provides a minimum 10 percent evaluation when there is disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).

Also of relevance, Diagnostic Code 7803 provides that a scar, superficial, unstable, warrants a 10 percent rating.  Note 1 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 states that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7804 provides that a scar, superficial, painful on examination, warrants a 10 percent rating.  Note 1 states that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.  

Based upon review of the medical evidence, the Board finds that a compensable rating is not warranted for any skin disability affecting the face or neck, specifically PFB, as the examination reports and treatment records do not reflect any painful, tender or unstable scars.  Moreover, none of the eight characteristics of disfigurement were shown.  Thus, a compensable rating is not warranted under this skin criteria.  

The Veteran's skin disabilities are more appropriately rated pursuant to Diagnostic Code 7813, which contemplates a rating pursuant to Diagnostic Code 7806.  The medical evidence of record does not reflect that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, nor was systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The September 2017 VA examination reflect the examiner's notation that tinea pedis and fungus of toenails was less than 1 percent total body and 0 percent exposed body.  The tinea cruris was less than 1 percent of the total body and 0 percent of exposed body.  An October 2011 VA examination reflects that the Veteran had been treated with oral medications but not corticosteroids or other immunosuppressive drugs.  At the time of the examination, he reported that his hands break out and he uses Naftifine 1 percent gel which helps, but at the time of the examination it had cleared.  The examiner stated that 0 percent of the total and exposed body was affected.  The Board finds that even during flares of the rash on his hands, this would not amount to 20 to 40 percent of the entire body, nor 20 to 40 percent of exposed areas affected.  A June 2007 VA examination reflects the Veteran's complaints of having a fungal infection on his hands, specifically small blisters on the fingers that pop, which he treats with topical terbinafine.  His tinea cruris affects the folds of his groin that blister and become raw which he treats with topical terbinafine cream.  The percent of exposed areas affected was 0 percent and 1 percent of the total body was affected.  Based on these examination reports and review of treatment records and the Veteran's lay assertions, there is no basis for assignment of a disability rating in excess of 10 percent in consideration of the skin criteria.

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The Board notes that the Veteran's service-connected disabilities fail to meet the percentage standards set forth in § 4.16(a) for a portion of the appeal period. 

Specifically, service connection is in effect for posttraumatic stress disorder (PTSD) (50% 09/15/2008; 100% 04/27/2011; 50% 11/28/2012); diabetes mellitus (20% 09/15/2008); hyperpigmentation of the face associated with PFB, tinea cruris, and tinea pedis with onychomycosis and rash all over body to include hands (10% 06/24/2003); urticaria (10% 06/24/2003); diabetic peripheral neuropathy, right lower extremity (10% 03/08/2011); and, diabetic peripheral neuropathy, left lower extremity (10% 03/18/2011).  His combined rating is 20 percent from June 24, 2003; 70 percent from September 15, 2008; 80 percent from March 18, 2011; 100 percent from April 27, 2011; and, 80 percent from November 28, 2012.  From September 15, 2008, the schedular criteria have been met, and prior to September 15, 2008, the requirements under 38 C.F.R. § 4.16(a) have not been met.

VA's policy is to award TDIU in all cases where service-connected disability precludes gainful employment regardless of the percentages awarded.  38 C.F.R. § 4.16(b) (2017).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, but it can review the record and determine whether an appropriate case is to be referred to the Director of the VA Compensation Service (Director) or Undersecretary for Benefits for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001); see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) ("On its face, the regulatory scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance.").

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, the Veteran's non-service-connected disabilities and his advancing age are not for consideration.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the Board must determine if there are circumstances, apart from non-service-connected disabilities, that place this Veteran in a different position than other veterans.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

Unfortunately, during his lifetime the Veteran did not complete VA Form 21-8940 with regard to the details of his employment; however, at a November 2012 VA PTSD examination the Veteran reported that he stopped working in 2000 due to right shoulder problems.  An April 2011 VA PTSD examiner found that with regard to occupational and social functioning, he had loss of jobs in the past due to PTSD symptoms, but did not have any impairment in his ability to self-care.  The examiner concluded that the Veteran was totally occupationally and socially impaired due to his PTSD symptoms which required continuous medication.  In April 2011, the Veteran was taking refresher courses and preparing to go back to school to finish his college degree in computer aided design.  The November 2012 VA examination reflects that such attempts were unsuccessful.  A September 2017 VA examiner references VA employment in 2005 and 2006 in a full-time capacity, but he reported that he stopped working in 2008 when he was awarded Social Security Administration (SSA) benefits.  The examiner indicated that the Veteran had full-time employment until he began to experience various health problems.  The examiner opined that the Veteran is likely to be mildly to moderately impaired in a work environment that requires frequent interactions with customers, co-workers or supervisor due to PTSD symptoms.  PTSD and depression symptoms of impaired concentration, low energy, and slowed reactions could result in decreased productivity in any work environment.  

Affording the Veteran the benefit of the doubt, the Board will grant a TDIU for the period from September 15, 2008, as his PTSD symptomatology affected his ability to maintain gainful employment.  For the period prior to September 15, 2008, the Veteran's disabilities do not meet the schedular criteria for a TDIU, and there is no evidence to support a finding that his skin disabilities precluded gainful employment.  The Board finds that the Veteran's disability picture does not warrant referral to Director or Undersecretary for Benefits for an opinion as to whether the Veteran's service-connected disabilities - specifically his skin disabilities - preclude substantially gainful employment.  This is so as the evidence of record does not support a finding that he was unable to maintain substantially gainful employment due to his service-connected skin disabilities, which were the only service connected disabilities during this period.  In this regard, none of the examination reports or treatment records support a finding that the Veteran was unable to maintain substantially gainful employment due to his service-connected skin disabilities.  While he was not gainfully employed during the entire June 24, 2003 to September 14, 2008 period, there is no indication that such unemployment was due to his skin disabilities.  A TDIU award serves an important role in ensuring that veterans who are unable to work due to their service-connected disabilities are properly compensated.  Where, however, a veteran's disabilities do not result in lost income or where legally required accommodations permit a veteran to maintain gainful employment, an award of TDIU does not serve its intended purpose.  Cantrell v. Shulkin, 28 Vet. App. 382, 396 (2017) (Lance, J., concurring).  While his skin symptomatology may have had a mild effect on his functional limitations that would enable him to work, the overall medical and lay evidence of record does not support a finding that the Veteran was precluded from gainful employment for which he is qualified due to his service-connected disabilities for the period prior to September 15, 2008.  

Thus, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied for the period prior to September 15, 2008, and entitlement to a TDIU is granted from September 15, 2008.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a cervical spine disorder for accrued benefit purposes is denied.

Entitlement to service connection for a neurological disorder of the left upper extremity, to include as secondary to claimed cervical spine disorder, for accrued benefit purposes is denied.

Entitlement to service connection for a neurological disorder of the right upper extremity, to include as secondary to claimed cervical spine disorder, for accrued benefit purposes is denied.

Entitlement to service connection for circulation problems for accrued benefit purposes is denied.

Entitlement to a disability rating in excess of 10 percent for hyperpigmentation of the face associated with pseudofolliculitis barbae, tinea cruris, tinea pedis, onychomycosis, and rash of the body to include hands for accrued benefit purposes is denied.  

Entitlement to a TDIU for the period from September 15, 2008, for accrued benefit purposes is granted.



	(CONTINUED ON NEXT PAGE)




Entitlement to a TDIU for the period prior to September 15, 2008, for accrued benefit purposes is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


